The question involved in this appeal is, whether the Supreme Court possesses power to authorize an amendment of the statement required to be signed and verified, upon the confession of a judgment, under sections 382, 383 *Page 302 
and 384 of the Code. It has been plausibly argued, that the judgments contemplated by these provisions are statutory proceedings, as distinguished from judgments of courts, and that if a mistake be made, so that it could be said that the statute has not been substantially complied with, the proceeding is void and incapable of amendment, the courts having no more power in the matter than they would have to relieve against the omission to record a deed or mortgage, or any other thing which is wholly regulated by statute, irrespective of the courts. But I think the argument is not warranted by the language of the legislature. The last mentioned section expressly declares that, upon the statement being filed, the clerk shall enter in the judgment book, a judgment of the Supreme or said Superior Court. These courts, as is well known, have a jurisdiction over their records, and have always been accustomed to relieve, upon a summary application, against the errors and mistakes of their officers and the suitors of the courts, by amendments and by allowing papers to be filed and entries made nunc pro tunc in furtherance of justice. The proceedings of the appellant in the matter under review, can only be justified upon this theory. For if the judgment is to be considered as a matter unconnected with the court, there would have been no jurisdiction to entertain the appellant's motion to set aside the judgment; and the question whether it conformed to the statute, or was void for the want of such conformity, could only be litigated in a regular action in which its validity should be collaterally brought in question. In my opinion, the court had the same power which they would have possessed if it had been rendered in an action actually pending in the court.
The courts of original jurisdiction have always exercised a large and very beneficial power, in supplying deficiencies or remedying defects in judgments and other judicial proceedings existing in their courts. But it will not be necessary to refer to the cases, since the jurisdiction has been affirmed in its greatest extent by the legislature. The 173d section of the Code declares what may be done in this respect by the court, in *Page 303 
furtherance of justice, and on such terms as it may judge proper It may amend any proceeding, by adding or striking out the name of any party, or by correcting a mistake in the name of a party, or a mistake in any other respect, or by inserting other allegations material to the case. This is very broad language, and plainly embraces a case like the present, where it was shown that the proceeding was in good faith, and the intention of the parties was to create valid judgments for debts honestly due, to the amount stated in the judgment. But we are only concerned with the question of jurisdiction. The Supreme Court, having power to permit the amendment, had the exclusive right to determine whether a proper case was made for the exercise of its jurisdiction, and to prescribe the terms upon which the permission should be accorded. It is a jurisdiction of the same kind with that which it exercises in relieving against defaults and slips in practice, and its determinations in such matters are not reviewable on appeal to this court. I think the order should be affirmed.
WRIGHT, SELDEN, ROSEKRANS, BALCOM and MARVIN, Js., concurred.